                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

KENNITHA F MCCLAIN,
               Plaintiff,

       v.                                               Case No. 20-C-1452

VERTICAL FITNESS GROUP LLC,
               Defendant.



                                          ORDER

       IT IS ORDERED that a telephonic Fed. R. Civ. P. 16(b) scheduling conference

will be held on December 8, 2020 at 11:30 a.m. The court will initiate the call. The

participation of the attorney who will be handling the case is required and their

telephone number should be provided in the Rule 26(f) report.

       The parties should note Fed. R. Civ. P. 26(f), which requires that they confer with

each other at least 21 days before the Rule 16(b) scheduling conference and file a

written report of their proposed discovery plan within 14 days after their Rule 26(f)

conference. The first paragraph of the joint Rule 26(f) report should state the date and

time given above for the Rule 16(b) scheduling conference. The parties should also

note Rule 26(a)(1), which requires (unless they agree otherwise) that they make their

initial disclosures to each other within 14 days after their Rule 26(f) conference.

       Dated at Milwaukee, Wisconsin, this 23rd day of October, 2020.


                                                 s/Lynn Adelman___
                                                 LYNN ADELMAN
                                                 District Judge




            Case 2:20-cv-01452-LA Filed 10/23/20 Page 1 of 1 Document 7
